As filed with the Securities and Exchange Commission on January 3, 2012 Registration Statement No. 333-146710 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No.1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 76-0515249 (I.R.S. Employer Identification No.) 1955 Lakeway Drive, Suite 220 Lewisville, Texas 75057 (469) 549-3800 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Office) Mark T. Hilz President and Chief Executive Officer 1955 Lakeway Drive, Suite 220 Lewisville, Texas 75057 (Name and Address of Agent For Service) (469) 549-3800 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box:¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box:¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfiler o Non-accelerated filero(Do not check if a smaller reporting company) Smallerreportingcompanyx EXPLANATORY NOTE DEREGISTRATION OF SECURITIES This Post-Effective Amendment No.1 is an amendment to the Registration Statement on Form S-3 (Reg. No.333-146710) (the “Registration Statement”) of INX Inc. (the “Company”).Effective as of December 30, 2011 (the “Effective Time”), pursuant to the Agreement and Plan of Merger, dated as of November1, 2011, among the Company, Presidio, Inc. and Indigo Merger Sub, Inc. (“Merger Sub”), Merger Sub merged with and into the Company with the Company being the surviving corporation (the “Merger”), and all issued and outstanding shares of common stock of the Company, other than certain excluded shares, converted into the right to receive cash.As a result of the Merger, the offerings under the Registration Statement have been terminated. In accordance with the undertakings made by the Company to remove from registration, by means of a post-effective amendment, any of the securities registered under the Registration Statement that remain unsold at the termination of the offerings, the Company hereby removes from registration all securities registered under the Registration Statement that remained unsold as of the Effective Time. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and Rule 478 thereunder, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment No.1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas on this 3rd day of January, 2012. INX LLC (f/k/a INX INC.) By: /s/ James H. Long James H. Long Executive Chairman Note: No other person is required to sign this Post-Effective Amendment No.1 to the Registration Statement in reliance on Rule 478 of the Securities Act of 1933.
